PER CURIAM.
Rabah Benelhocine appeals the judgment withholding adjudication on the charge of aggravated assault and the corresponding order of probation. We dismiss the appeal for lack of jurisdiction.
In October 1996, Benelhocine pleaded nolo contendere to aggravated assault. The trial court withheld adjudication, entered an order of probation, and mandated that Benelhocine either leave the United States or serve 364 days in jail. On appeal, Benelhocine argues that his plea was not voluntary and intelligent because the trial court failed to inform him that he had to leave the United States “permanently.”
Pursuant to section 924.051(4), Florida Statutes (Supp.1996): “If a defendant pleads nolo contendere without expressly reserving the right to appeal a legally dispositive issue ... the defendant may not appeal the judgment or sentence.” Here, Benelhocine failed to reserve the right to appeal any dispositive issues. Moreover, he never filed a motion to withdraw his plea. Thus, Benelhocine is precluded from challenging his plea and sentence on direct appeal. See Robinson v. State, 373 So.2d 898, 902 (Fla.1979); Counts *104v. State, 376 So.2d 59, 60 (Fla. 2d DCA 1979). Accordingly, we dismiss this appeal.
Dismissed.
PARKER, C.J., and FRANK and BLUE, JJ., concur.